             Case 1:19-cv-02304-VM Document 12 Filed 05/13/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KEVIN D. MEYER, Individually and on
Behalf of All Others Similarly Situated,
                      Plaintiff,
       v.                                       Case No.: 1:19-cv-02304
UNITED MICROELECTRONICS
                                                Hon. Victor Marrero
CORPORATION, SHAN-CHIEH CHIEN,
JASON WANG, PO-WEN YEN, and
CHITUNG LIU,
                        Defendants.

      NOTICE OF MOTION OF MARK NELSON FOR APPOINTMENT AS LEAD
           PLAINTIFF AND APPROVAL OF SELECTION OF COUNSEL

       TO THE CLERK OF THE COURT, ALL PARTIES AND THEIR RESPECTIVE

ATTORNEYS OF RECORD:

       PLEASE TAKE NOTICE that Mark Nelson (“Movant”) respectfully moves this Court

for an order: (1) appointing Movant as lead plaintiff pursuant to Section 21D of the Securities

Exchange Act of 1934, as amended by the Private Securities Litigation Reform Act of 1995 (the

“PSLRA”); and (2) approving Movant’s selection of Levi & Korsinsky, LLP as Lead Counsel for

the Class.

       Movant seeks appointment as lead plaintiff and approval of her choice of counsel pursuant

to the Exchange Act of 1934, the Federal Rules of Civil Procedure, and the PSLRA. This motion

is based on this notice, the attached memorandum of law, the declaration of Eduard Korsinsky in

support thereof, and the Court’s complete files and records in this action, as well as such further

argument as the Court may allow at a hearing on this motion.



                                   [Signature on Following Page]
         Case 1:19-cv-02304-VM Document 12 Filed 05/13/19 Page 2 of 2



Dated: May 13, 2019                       Respectfully Submitted,

                                          LEVI & KORSINSKY, LLP

                                          By: /s/ Eduard Korsinsky
                                          Eduard Korsinsky (EK-8989)
                                          55 Broadway, 10th Floor
                                          New York, NY 10006
                                          Tel: (212) 363-7500
                                          Fax: (212) 363-7171
                                          Email: ek@zlk.com


                                          Lead Counsel for Movant and [Proposed]
                                          Lead Counsel for the Class




                                      2
